DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08 February 2021.  As directed by the amendment: claims 1-3, 6, 7, 9, 11-13, 15-17 & 19 have been amended, and no claims have been cancelled or added.  Thus, claims 1-20 are presently pending in this application.
The amendments to claim 12 appear to cause the claim and its dependencies no longer to correspond to a non-elected species. As such, claims 12-15 are rejoined. 
The applicant’s claim amendments have also overcome the objection and 35 U.S.C. 112(b) rejections set forth in the previous action, however, at least one new 35 U.S.C. 112(b) rejection has been necessitated by the amendments, as set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “one or more pulsation dampeners connected to or disposed within the standpipe” (line 8-9) but further recites “the one or more pulsation dampeners configured to dampen pulsations caused by the at least one fluid pump within fluid transferred by the 
First, it is unclear if the phrase “between the borehole piping and an end of the standpipe closest to the borehole piping” (line 13) is intended to describe the location of the one or more pulsation dampeners (as would correspond to similar language in claim 1), or if this is intending to describe the location of the pulsations themselves (which appears would cause other issues, as it is unclear how pulsation dampeners could dampen pulsations downstream from their location). 
As best understood, the above phrase was intended to describe the location of the one or more pulsation dampeners (as would correspond to similar language in claim 1), however, this presents another problem as the limitation “between the borehole piping and an end of the standpipe closest to the borehole piping” appears to be at least partially in conflict with “the one or more pulsation dampeners connected to or disposed within the standpipe” as in lines 8-9, since it is unclear how a pulsation dampener could both be “within the standpipe” and also “between the borehole piping and an end of the standpipe closest to the borehole piping”, as appears to be within the claimed scope. 

	Claims listed in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14 & 17-20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes et al. (US 7,123,161; hereafter Jeffryes) in view of Virally et al. (US 7,198,102; hereafter Virally).
Examination Note: claims 12-14 & 17-20 are substantially similar to claims 2-4 & 7-10. For brevity, the rejections of corresponding claims in these groups have been presented together. 
Regarding claim 1, Jeffryes discloses (figs. 1 & 3) a fluid delivery system (100), comprising: 
at least one fluid pump (80) configured to pump fluid through a borehole fluid delivery system (including at least drill string 58); 
a standpipe (86) coupled between the fluid pump and borehole piping (e.g. drill string 58) within a borehole (46), the standpipe configured to:
receive fluid pumped by the at least one fluid pump (col. 3, lines 55-60), and 
transfer the received fluid to the borehole piping (col. 3, lines 55-62); and 
one or more pulsation dampeners (110) configured to dampen pulsations caused by the at least one fluid pump within the fluid transferred by the standpipe (see below). 

Regarding the pulsation dampener 110, it is noted that the applicant’s specification states “In a simple form, the system pulsation dampener device(s) may be an orifice with resistance (e.g. an orifice plate)” (para. 4, lines 9-10). Correspondingly, Jeffryes states 

Regarding the limitation wherein the one or more pulsation dampeners are located “between the borehole piping and an end of the standpipe closest to the borehole piping”, Jeffryes discloses that, while element 110 is shown located in or connected to the standpipe 86, it may instead be located with adjacent pressure sensor 92 “in other locations downstream from the pulsation dampener 84” (col. 4, lines 16-19), e.g. in another portion of the piping following the standpipe which, as best understood, would include locations “between the borehole piping and an end of the standpipe closest to the borehole piping” as claimed. 

Jeffryes does not explicitly disclose the additional limitation wherein the fluid delivery system comprises a manifold located downstream from the fluid pump and configured to receive fluid from the at least one fluid pump, and the related limitations wherein the standpipe is coupled between the manifold and the borehole piping, the standpipe configured to receive fluid pumped through the manifold by the at least one fluid pump.
Virally teaches (figs. 6-9) various embodiments of a fluid delivery system comprising a plurality of pumps (e.g., 602a-c, 702a-c, 802a-c or 902a-c) configured to pump fluid through a borehole fluid delivery system (see fig. 1); a manifold (e.g., 707, 807 or 907) located downstream from the fluid pumps and configured to receive fluid from the fluid pumps (col. 11, lines 30-31); and a standpipe (e.g. 608, 708, 808 or 908; equivalent to 108 in fig. 1) coupled 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system disclosed by Jeffryes to include a plurality of fluid pumps, a manifold located downstream from the fluid pumps and configured to receive fluid from the plurality of fluid pumps, such that the standpipe is coupled between the manifold and the borehole piping and configured to receive fluid pumped through the manifold by the pumps and transfer the received fluid to the borehole piping, in view of the teachings of Virally, as the use of a known technique (e.g. providing a plurality of pumps feeding into a common manifold upstream of a standpipe, as in Virally) to improve a similar apparatus (i.e. another fluid delivery system for drilling mud, as in Jeffryes) in the same way; or otherwise as the simple substitution of one known element (e.g. the original mud pump arrangement of Jeffryes) for another (the plural mud pump / common manifold arrangement of Virally) to obtain predictable results (e.g. higher pumping capacity, less downtime due to a single pump failure, etc. from utilizing multiple pumps in parallel). 
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 

Regarding claim 11, Jeffryes discloses an apparatus which, in its normal and usual operation, reads on a fluid delivery method, comprising: 
pumping fluid through a borehole fluid delivery system (including at least drill string 58) using at least one fluid pump (80); 
receiving fluid pumped by the at least one fluid pump in a standpipe (86) coupled between the fluid pump and borehole piping (e.g. drill string 58) within a borehole (46) and 
dampening pulsations within the fluid transferred to the borehole piping using one or more pulsation dampeners (84 and/or 110) connected to or disposed within the standpipe (as shown in fig. 3), the one or more pulsation dampeners configured to dampen pulsations caused by the at least one fluid pump within the fluid transferred the standpipe (see below), between the borehole piping and an end of the standpipe closest to the borehole piping (see below). 

Regarding the pulsation dampener 84, it is noted that element 84 is explicitly referred to a pulsation dampener (col. 3, lines 58-60). 
Regarding the pulsation dampener 110, it is noted that the applicant’s specification states “In a simple form, the system pulsation dampener device(s) may be an orifice with resistance (e.g. an orifice plate)” (para. 4, lines 9-10). Correspondingly, Jeffryes states “…reflector 110 comprises a fixed orifice plate mounted on standpipe 86.” (col. 6, lines 13-14) and further states that element 110 “also absorbs a proportion of the acoustic signal travelling through it” (col. 6, lines 16-20). As best understood then, both in view of the prior art of Jeffryes and the applicant’s interpretation of “pulsation dampener”, element 110, comprising an orifice with resistance (e.g. an orifice plate) reads on a broad reasonable interpretation of “pulsation dampener”. 
Pulsation dampeners 84 & 110 are disclosed as connected to or disposed within the standpipe 86, which, as shown in fig. 1, is subsequently connected (or at least fluidly connected) to a swivel 74, Kelly 76 and drill string 58. As best understood then, the pulsation dampeners read on the limitation where they are “connected to or disposed within the standpipe” as claimed, and would dampen pulsations caused by the at least one fluid pump within the fluid transferred the standpipe.

In particular, Jeffryes discloses that, while element 110 is shown located in or connected to the standpipe 86, it may instead be located with adjacent pressure sensor 92 “in other locations downstream from the pulsation dampener 84” (col. 4, lines 16-19), e.g. in another portion of the piping following the standpipe which, as best understood, would include locations “between the borehole piping and an end of the standpipe closest to the borehole piping” as claimed. 

Jeffryes does not explicitly disclose the additional limitation wherein the method comprises receiving fluid from the at least one fluid pump at a manifold located downstream from the fluid pump and the related limitation wherein the standpipe is coupled between the manifold and the borehole piping.
Virally teaches (figs. 6-9) various embodiments of a fluid delivery system comprising a plurality of pumps (e.g., 602a-c, 702a-c, 802a-c or 902a-c) configured to pump fluid through a borehole fluid delivery system (see fig. 1); a manifold (e.g., 707, 807 or 907) located downstream from the fluid pumps and configured to receive fluid from the fluid pumps (col. 11, lines 30-31); and a standpipe (e.g. 608, 708, 808 or 908; equivalent to 108 in fig. 1) coupled between the manifold (as shown in figs. 6-9) and borehole piping (e.g. drill string 110, shown in fig. 1) within a borehole, the standpipe configured to receive fluid pumped through the manifold 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus disclosed by Jeffryes to include a plurality of fluid pumps, a manifold located downstream from the fluid pumps and configured to receive fluid from the plurality of fluid pumps, such that the standpipe is coupled between the manifold and the borehole piping and configured to receive fluid pumped through the manifold by the pumps and transfer the received fluid to the borehole piping, in view of the teachings of Virally, as the use of a known technique (e.g. providing a plurality of pumps feeding into a common manifold upstream of a standpipe, as in Virally) to improve a similar apparatus (i.e. another fluid delivery system for drilling mud, as in Jeffryes) in the same way; or otherwise as the simple substitution of one known element (e.g. the original mud pump arrangement of Jeffryes) for another (the plural mud pump / common manifold arrangement of Virally) to obtain predictable results (e.g. higher pumping capacity, less downtime due to a single pump failure, etc. from utilizing multiple pumps in parallel). 
As modified above, the fluid delivery system of Jeffryes would, in its normal and usual operation, read on the additional limitations wherein the method further comprises receiving fluid from the at least one fluid pump at a manifold located downstream from the fluid pump; and receiving fluid pumped by the at least one fluid pump in a standpipe coupled between the manifold and borehole piping with a borehole.
As a result, all of the limitations of claim 11 are met or otherwise rendered obvious. 

Regarding claims 2 & 12, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitation wherein the manifold comprises a standpipe manifold.
When the system of Jeffryes is modified to include the manifold as taught by Virally (as set forth in the grounds of rejection for claim 1; e.g. manifold 707 in fig. 7 of Virally) which 

Regarding claims 3, 4, 13 & 14, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitations wherein the standpipe manifold is configured to combine the fluid from the at least one fluid pump with fluid from another fluid pump (claims 3 & 13), and configured to output a single combined fluid including the fluid from the at least one fluid pump and the fluid from the other fluid pump (claims 4 & 14).
As set forth in the grounds of rejection for claim 1, Virally teaches a plurality of pumps (e.g. 702a-702c in fig. 7) and a manifold (707) configured to combine fluid from the plurality of pumps, and further configured to output a single combined fluid (to standpipe 708) from the plurality of pumps. 
As such, when the system of Jeffryes is modified to include the manifold and a plurality of pumps as taught by Virally (as set forth in the grounds of rejection for claim 1), the resulting system would read on the limitations wherein the standpipe manifold is configured to combine the fluid from the at least one fluid pump with fluid from another fluid pump (claims 3 & 13), and configured to output a single combined fluid including the fluid from the at least one fluid pump and the fluid from the other fluid pump (claims 4 & 14).

Regarding claims 7 & 17, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitation wherein the one or more pulsation dampeners includes a system pulsation dampener. 
In particular, as best understood, both pulsation dampeners 84 and 110 may read on a broad reasonable interpretation of “system pulsation dampener” as they both are configured to 
Regarding the additional limitation wherein the system pulsation dampener is “located between the standpipe and a top drive or swivel”, as discussed above, Jeffryes discloses that while element 110 is shown located in the standpipe 86, it may instead be located with adjacent pressure sensor 92 “in other locations downstream from the pulsation dampener 84” (col. 4, lines 16-19), e.g. in another portion of the piping following the standpipe, as best understood.
While not shown in the simplified diagrammatic fig. 1 of Jeffryes it would have been understood by a person having ordinary skill in the art that the standpipe 86 is not directly or otherwise rigidly attached to the swivel / kelly assembly as the swivel / kelly assembly moves up and down during operation as drill pipe is run into / out of the borehole. As such, it would have been recognized that some other common elements such as a hose or other conduit portion would be located downstream of the standpipe to connect the standpipe to the swivel. For example, see fig. 1 of Huang et al. (US 7,345,594) showing a similar arrangement with a standpipe (134), a kelly hose (135), a swivel (124) and a kelly (125). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system of Jeffryes, as otherwise modified above, such that orifice element 110 (i.e., a “system pulsation dampener”) was located between the standpipe and the swivel (e.g., in a hose / pipe portion between the standpipe and the swivel), in view of the suggestion of Jeffryes that element 110 and the associated pressure sensor may be located in other locations downstream of the pulsation dampener 84, and further as obvious to try, given a finite number of possible locations downstream of the pulsation dampener 84 in the system, with a reasonable expectation of success, especially considering that, since the swivel and Kelly rotate during operation, placing the orifice-type pulsation dampener 110 and its adjacent pressure sensor in a non-rotating 
As a result, all of the limitations of claims 7 & 17 are met or otherwise rendered obvious.

Regarding claim 8 & 18, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitation wherein the system pulsation dampener (110) receives fluid from a plurality of fluid pumps (as taught by Virally above) including the at least one fluid pump.

Regarding claim 9 & 19, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitation wherein the one or more pulsation dampeners (e.g. 110) are configured to provide pulsation dampening for fluid from a plurality of fluid pumps (as taught by Virally above).
As set forth above, Virally teaches a plurality of pumps (e.g. 702a-702c in fig. 7) and a manifold (707) configured to combine fluid from the plurality of pumps, and to output a single combined fluid (to standpipe 708) from the plurality of pumps. 
Meanwhile, the pulsation dampeners 84 & 110 of Jeffryes are both are configured to dampen vibrations of a single main fluid stream at or following the standpipe. 
As such, when the system of Jeffryes is modified to include the manifold and a plurality of pumps as taught by Virally (as set forth in the grounds of rejection for claim 1), the resulting system would read on the limitations wherein the one or more pulsation dampeners (e.g. 110) are configured to provide pulsation dampening for fluid from a plurality of fluid pumps, as required by the claims. 

Regarding claims 10 & 20, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitation wherein at least one of the one or more pulsation dampeners (110) comprises an orifice assembly (see fig. 3).
. 
Claims 5 & 15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes in view of Virally as applied to claims 1 & 13, respectively, above, and further in view of Miller (US 4,585,400).
Regarding claims 5 & 15, Jeffryes does not explicitly disclose the additional limitation wherein the system further comprises a pulsation dampener connected at an outlet of the at least one fluid pump.
Miller discloses (e.g. fig. 1) an arrangement comprising a fluid pump (10) and a pulsation dampener (20) connected at an outlet of the fluid pump. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system of Jeffryes by providing a pulsation dampener connected at the outlet of the at least one fluid pump (i.e. at the outlets of each of the plurality of pumps), in view of the teachings of Miller, as a combination of known prior art elements (i.e. a pulsation dampener for the outlet of a pump, as in Miller; and the fluid delivery system of Jeffryes in view of Virally comprising a plurality of pumps) according to known methods (i.e. as taught by Miller, placing the pulsation dampener connected at the outlet of a pump) to obtain predictable results (e.g. additional pulsation dampening of the system; reduction of possible damage from resonance between pulses of multiple pumps in the combined standpipe manifold, etc.); or otherwise as the use of a known technique (e.g. providing a pulsation dampener connected at the outlet of a pump, as in Miller) to improve a similar device (i.e. the pumps of the fluid delivery system of Jeffryes in view of Virally) in the same way. 
As a result, all of the limitations of claims 5 & 15 are met, or otherwise rendered obvious. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08 February 2021 have been fully considered.
Regarding applicant’s argument directed to claims 1 & 11 that the prior art (e.g. Jeffryes) does not teach a pulsation dampener “located between the borehole piping and an end of the standpipe closest to the borehole piping” and “configured to dampen pulsations caused by the at least one fluid pump within fluid transferred by the standpipe”, this argument is not found to be persuasive for at least the reasons set forth below.
As a preliminary matter, is it noted that these limitations were not found in the previous version of claims 1 & 11 and were added by the applicant’s amendment. The grounds of rejection in this action have been amended accordingly, as necessitated by the amendment. 
With respect to the limitation wherein the pulsation dampener is “located between the borehole piping and an end of the standpipe closest to the borehole piping,” as set forth in the amended grounds of rejection above, Jeffryes discloses that, while element 110 is shown located in or connected to the standpipe 86, it may instead be located with adjacent pressure sensor 92 “in other locations downstream from the pulsation dampener 84” (col. 4, lines 16-19), e.g. in another portion of the piping following the standpipe which, as best understood, would include locations “between the borehole piping and an end of the standpipe closest to the borehole piping” as claimed.
With respect to the limitation wherein the pulsation dampener is “configured to dampen pulsations caused by the at least one fluid pump within fluid transferred by the standpipe”, it is noted that the applicant’s specification states “In a simple form, the system pulsation dampener device(s) may be an orifice with resistance (e.g. an orifice plate)” (para. 4, lines 9-10). 
Conclusion
Applicant's amendment necessitated the new or amended ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753              

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753